--------------------------------------------------------------------------------

Execution Version
 
Exhibit 10.51
 

--------------------------------------------------------------------------------

 
FIFTH AMENDMENT
 
TO
 
AMENDED AND RESTATED
SENIOR REVOLVING CREDIT AGREEMENT
 
AMONG
 
ROSETTA RESOURCES INC.,
as Borrower,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
 
AND
 
THE LENDERS SIGNATORY HERETO

 
EFFECTIVE AS OF APRIL 25, 2012
 

--------------------------------------------------------------------------------



 
 

--------------------------------------------------------------------------------

 
 
FIFTH AMENDMENT TO
 
AMENDED AND RESTATED SENIOR REVOLVING CREDIT AGREEMENT
 
This FIFTH AMENDMENT TO AMENDED AND RESTATED SENIOR REVOLVING CREDIT AGREEMENT
(this “Fifth Amendment”) executed effective as of April 25, 2012 (the “Fifth
Amendment Effective Date”) is among ROSETTA RESOURCES INC., a corporation formed
under the laws of the State of Delaware (the “Borrower”); each of the
undersigned guarantors (the “Guarantors”), each of the Lenders that is a
signatory hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as
administrative agent for the Lenders (as successor in such capacity to BNP
Paribas, with Wells Fargo, in such capacity, together with its successors, the
“Administrative Agent”).
 
R E C I T A L S:
 
A.            The Borrower, the Administrative Agent and the Lenders are parties
to that certain Amended and Restated Senior Revolving Credit Agreement dated as
of April 9, 2009, as amended by that certain First Amendment dated as of October
1, 2009, that certain Second Amendment dated as of April 5, 2010, that certain
Third Amendment dated as of December 2, 2010, that certain Fourth Amendment
dated as of May 10, 2011 and that certain Resignation, Consent and Appointment
Agreement dated as of  April 20, 2012 (as amended, the “Credit Agreement”),
pursuant to which the Lenders have made certain credit available to and on
behalf of the Borrower.
 
B.             The Borrower has requested and the Administrative Agent and each
of the Lenders have agreed to amend certain provisions of the Credit Agreement.
 
C.             NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
Section 1.                  Defined Terms.  Each capitalized term which is
defined in the Credit Agreement, but which is not defined in this Fifth
Amendment, shall have the meaning ascribed such term in the Credit
Agreement.  Unless otherwise indicated, all section references in this Fifth
Amendment refer to the Credit Agreement.
 
Section 2.                  Amendments to Credit Agreement.
 
2.1           Amendments to Section 1.02.
 
(a)              The following definitions are hereby added or amended and
restated in their entirety as follows:
 
“‘Agreement’ means this Amended and Restated Senior Revolving Credit Agreement,
as amended by the First Amendment dated as of October 1, 2009, the Second
Amendment dated as of April 5, 2010, the Third Amendment dated as of December 2,
2010, the Fourth Amendment dated as of May 10, 2011, the Resignation, Consent
and Appointment Agreement dated as of  April 20, 2012  and the Fifth Amendment
dated as of April 25, 2012 as the same may from time to time be further amended,
modified, supplemented or restated.”
 
 
 

--------------------------------------------------------------------------------

 
 
“‘Approved Counterparty’ means (a) any Secured Swap Party, (b) any other Person
whose long term senior unsecured debt rating is A/A2 by S&P or Moody’s (or their
equivalent) or higher or (c) any other Person from time to time approved by the
Majority Lenders.”
 
“‘Applicable Margin’ means, for any day, with respect to any ABR Loan or
Eurodollar Loan or the Commitment Fee Rate, as the case may be, the rate per
annum set forth in the Borrowing Base Utilization Grid below based upon the
Borrowing Base Utilization Percentage then in effect:
 
Borrowing Base Utilization Grid
Borrowing Base Utilization Percentage
<25%
³25% but <50%
³50% but <75%
³75% but <90%
>90%
ABR Loans
0.500%
0.750%
1.000%
1.250%
1.500%
Eurodollar Loans
1.500%
1.750%
2.000%
2.250%
2.500%
Commitment Fee Rate
0.375%
0.375%
0.500%
0.500%
0.500%

 
Each change in the Applicable Margin or the Commitment Fee Rate shall apply
during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change,
provided, however, that if at any time the Borrower fails to deliver a Reserve
Report pursuant to Section 8.12(a), then the ‘Applicable Margin’ and ‘Commitment
Fee Rate’ means the rate per annum set forth on the grid when the Borrowing Base
Utilization Percentage is at its highest level.”
 
“‘Commitment Fee Rate’ means the rate per annum set forth in the definition of
Applicable Margin.”
 
“‘Current Production’ means, for each month, the lesser of (a) the prior month’s
production of each of crude oil, natural gas liquids and natural gas, calculated
individually, of the Borrower and its Restricted Subsidiaries and (b) Projected
Production.”
 
“‘Indebtedness’ means (a) any and all amounts owing or to be owing by the
Borrower, any Restricted Subsidiary or any Guarantor (whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising) to the Administrative Agent, the
Issuing Bank or any Lender under any Loan Document; (b) all Secured Swap
Obligations; and (c) all renewals, extensions and/or rearrangements of any of
the above.”
 
“‘Majority Lenders’ means, at any time while no Loans or LC Exposure is
outstanding, Lenders having greater than fifty percent (50%) of the Aggregate
Maximum Credit Amounts; and at any time while any Loans or LC Exposure is
outstanding, Lenders holding greater than fifty percent (50%) of the outstanding
aggregate principal amount of the Loans and participation interests in the
Letters of Credit (without regard to any sale by a Lender of a participation in
any Loan under Section 12.04(c)); provided that the Maximum Credit Amounts and
the principal amount of the Loans and participation interests in Letters of
Credit of the Defaulting Lenders (if any) shall be excluded from the
determination of Majority Lenders.”
 
 
2

--------------------------------------------------------------------------------

 
 
“‘Projected Production’” means, as of any date of determination, the internally
forecasted production of each of crude oil, natural gas liquids and natural gas,
calculated individually, of the Borrower and its Restricted Subsidiaries for
each month for the period of the next 48 months commencing on the first day of
the calendar month immediately following such date of determination.”
 
“‘Proposed Acquisition’ has the meaning assigned in Section 9.19.”
 
“‘Secured Swap Agreement’ means any Swap Agreement between the Borrower, any
Restricted Subsidiary or Guarantor and any Person that is entered into prior to
the time, or during the time, that such Person was a Lender or an Affiliate of a
Lender (including any such Swap Agreement in existence prior to the date
hereof), even if such Person ceases to be a Lender or an Affiliate of a Lender
for any reason (any such Person, a “Secured Swap Party”); provided that, for the
avoidance of doubt, the term “Secured Swap Agreement” shall not include any
transactions entered into after the time that such Secured Swap Party ceases to
be a Lender or an Affiliate of a Lender. ”
 
“‘Secured Swap Obligations’ means all amounts and other obligations owing to any
Secured Swap Party under any Secured Swap Agreement.”
 
“‘Secured Swap Party’ has the meaning assigned to such term in the definition of
Secured Swap Agreement.”
 
2.2           Amendment to Section 3.05(a).  The first sentence of Section
3.05(a) is hereby amended to read as follows:
 
The Borrower agrees to pay to the Administrative Agent for the account of each
Lender a commitment fee, which shall accrue at the then applicable Commitment
Fee Rate on the average daily amount of the unused amount of the Commitment of
such Lender during the period from and including the date of this Agreement to
but excluding the Termination Date.
 
2.3           Amendment to Section 9.02(i).  Section 9.02(i) is hereby amended
by deleting the words “the principal amount of which does not exceed
$250,000,000 in the aggregate,” and deleting clause (iii) of such Section.
 
2.4           Amendments to Section 9.19.  Section 9.19 is hereby amended to (a)
delete the phrase “and at any time thereafter” that appears immediately before
subsection (a)(ii)(A) thereof, (b) replace the phrase “100% of the Current
Production” in subsection (a)(ii)(A) with the phrase “85% of Projected
Production” and (c) to add the following at the end thereof:
 
 
3

--------------------------------------------------------------------------------

 
 
In addition to Swap Agreements under Section 9.19(a) and without further
limitation, in connection with a proposed acquisition of Oil and Gas Properties
(a “Proposed Acquisition”), the Borrower may also enter into incremental Swap
Agreements with respect to the reasonably anticipated projected production from
the Oil and Gas Properties subject of the Proposed Acquisition so long as (i)
the Borrower or a Restricted Subsidiary has signed a definitive acquisition
agreement in connection with a Proposed Acquisition and (ii) the aggregate
notional volumes associated with such incremental Swap Agreements do not exceed
the lesser of (A)(I) 85% of the Projected Production associated with the Oil and
Gas Properties subject of such Proposed Acquisition for each month during the
period during which each such Swap Agreement is in effect, for each of crude
oil, natural gas liquids and natural gas, calculated individually, for the
period of 24 months following the date such incremental Swap Agreement is
executed, (A)(II) 75% of the Projected Production associated with the Oil and
Gas Properties subject of such Proposed Acquisition for each month during the
period during which each such Swap Agreement is in effect, for each of crude
oil, natural gas liquids and natural gas, calculated individually, for the
period of 25 to 36 months following the date such incremental Swap Agreement is
executed, (A)(III) 50% of the Projected Production associated with the Oil and
Gas Properties subject of such Proposed Acquisition for each month during the
period during which each such Swap Agreement is in effect, for each of crude
oil, natural gas liquids and natural gas, calculated individually, for the
period of 37 to 48 months following the date such incremental Swap Agreement is
executed or (B) when aggregated with notional volumes of the Borrower’s and its
Restricted Subsidiaries’ existing Swap Agreements for each such period, exceed
150% of volume limitations imposed under Section 9.19(a) above, for a period not
exceeding 48 months from the date such incremental Swap Agreement is
executed.  The Borrower may permit such incremental Swap Agreements to remain in
place so long as none of the following has occurred: (1)  undrawn availability
has been reduced to less than 10% of the then effective Borrowing Base, (2) the
Proposed Acquisition has been consummated, (3) the third (3rd) Business Day
after such acquisition has terminated has passed or (4) the 60th day after such
definitive acquisition agreement was executed has passed. If such incremental
Swap Agreements are not permitted to remain in place pursuant to the preceding
sentence, the Borrower shall promptly terminate or unwind such Swap Agreements;
provided that the termination or unwinding of such incremental Swap Agreements,
shall not cause (i) notice to be given by the Borrower to the Lenders in
accordance with Section 8.18 or (ii) a Borrowing Base redetermination pursuant
to Section 2.07(f).
 
2.5           Amendment to Section 10.02(c)(iv).  Section 10.02(c)(iv) is hereby
amended and restated in its entirety to read as follows:
 
(iv)              fourth, pro rata to payment of principal outstanding on the
Loans and payment of Secured Swap Obligations;
 
 
4

--------------------------------------------------------------------------------

 
 
2.6           Amendments to Section 12.02(b).  Section 12.02(b)(vi) is hereby
amended by adding the following at the end thereof:
 
; provided further that any waiver or amendment to Section 12.14, this proviso
in this Section 12.02(b)(vi), or modification of the terms of Section 10.02(c)
or amendment or modification of any Security Instrument, in each case, in a
manner that results in the Secured Swap Obligations secured by such Security
Instrument no longer being secured thereby on an equal and ratable basis with
the principal of the Loans, or any amendment or other change to the definition
of “Secured Swap Agreement”, “Secured Swap Obligations” or “Secured Swap Party”,
having similar effect, shall also require the written consent of each Person
adversely affected thereby,
 
2.7           Amendment to Section 12.14.  Section 12.14 is hereby amended and
restated in its entirety to read as follows:
 
The benefit of the Security Instruments and of the provisions of this Agreement
relating to any collateral securing the Indebtedness shall also extend to and be
available to Secured Swap Parties on a pro rata basis (but subject to the terms
of the Loan Documents, including provisions thereof relating to the application
and priority of payments to the Persons entitled thereto) in respect of any
Secured Swap Obligations; provided that if a Person or its Affiliate ceases to
be a Secured Swap Party solely because the Revolving Credit Exposures have been
paid in full and the Commitments terminated, then the Liens securing such
Secured Swap Agreements shall continue in favor of such Person until those
obligations are paid in full in cash or otherwise expire or are
terminated.  Except as expressly set forth in Section 12.02(b), no Secured Swap
Party shall have any voting rights under any Loan Document as a result of the
existence of any Secured Swap Obligations owed to it.
 
Section 3.                  Borrowing Base Redetermination.  The Lenders and the
Borrower agree that from and after the Fifth Amendment Effective Date up to the
next redetermination, the amount of the Borrowing Base shall be
$625,000,000.  This provision does not limit the right of the parties to
initiate interim redeterminations of the Borrowing Base in accordance with
Section 2.07(e) or further adjustments pursuant to Section 8.13(c), Section 8.18
or Section 9.13. This Section 3 constitutes notice of the redetermined Borrowing
Base in accordance with Section 2.07(d) of the Credit Agreement.
 
Section 4.                  Assignments and Reallocation of Commitments and
Loans; Consent to Amendments to Second Lien Term Loan Agreement.
 
4.1           Reallocations.  The Lenders have agreed among themselves, in
consultation with the Borrower, to reallocate their respective Maximum Credit
Amounts and Commitments and to, among other things, add The Royal Bank of Canada
and Credit Suisse AG as “Lenders” under the Credit Agreement (each a “New
Lender”) and permit BOKF, NA dba Bank of Texas (the “Exiting Lender”) to assign
all of its Maximum Credit Amounts, Commitments and Loans and cease to be a
Lender under the Agreement.  The Administrative Agent and the Borrower hereby
consent to such reallocation and the Lenders’ assignments of their Commitments,
including assignments to the New Lenders and the assignment by the Exiting
Lender.  On the Fifth Amendment Effective Date and after giving effect to such
reallocations, the Maximum Credit Amount and Commitment of each Lender shall be
as set forth on Annex I of this Fifth Amendment which Annex I supersedes and
replaces the Annex I to the Credit Agreement.  With respect to such
reallocation, each Lender and the Exiting Lender shall be deemed to have
acquired or sold the Maximum Credit Amount and Commitment allocated to it from
or to (as applicable) each of the other Lenders pursuant to the terms of the
Assignment and Assumption Agreement attached as Exhibit F to the Credit
Agreement as if each such Lender and the Exiting Lender had executed an
Assignment and Assumption Agreement with respect to such allocation.  In
connection with this Assignment and for purposes of this Assignment only, the
Lenders, the New Lenders, the Exiting Lender, the Administrative Agent and the
Borrower waive the processing and recordation fee under Section 12.06(b)(ii).
 
 
5

--------------------------------------------------------------------------------

 
 
4.2           Consent to Second Lien Term Loan Amendments.  The Lenders hereby
consent to the concurrent amendment of the Second Lien Term Loan Agreement to
conform the covenants thereof to the Credit Agreement as contemplated by this
Fifth Amendment.
 
Section 5.                  Conditions Precedent.  The effectiveness of this
Fifth Amendment is subject to the receipt by the Administrative Agent of the
following documents and satisfaction of the other conditions provided in this
Section 5, each of which shall be reasonably satisfactory to the Administrative
Agent in form and substance:
 
5.1           Payment of Fees and Outstanding Invoices.  Payment by the Borrower
(a) to the Administrative Agent for the account of the Lenders a fee equal to
0.40% of the amount by which its allocated share of the Borrowing Base on the
Fifth Amendment Effective Date exceeds its allocated share of the Borrowing Base
immediately prior to such date and (b) of all fees and other amounts due and
payable on or prior to the Fifth Amendment Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower.
 
5.2           Fifth Amendment; New Notes.  The Administrative Agent shall have
received (a) multiple counterparts as requested of this Fifth Amendment from the
Borrower, each Guarantor and the all of the Lenders and (b) duly executed Notes
payable to each Lender in a principal amount equal to its Maximum Credit Amount
dated as of the Fifth Amendment Effective Date.
 
5.3           Amendments to Security Instruments.  The Administrative Agent
shall have received from each party thereto duly executed counterparts (in such
number as may be requested by the Administrative Agent) of such amendments to
the Security Instruments, including the Guaranty Agreement, as are reasonably
necessary to ensure that all Secured Swap Obligations are secured thereby, and
amendments to the Intercreditor Agreement necessary to reflect treatment of all
Secured Swap Obligations.  In addition, the Administrative Agent shall be
reasonably satisfied that the Security Instruments create (or upon the
recordation thereof after the Fifth Amendment Effective Date will create) first
priority, perfected Liens (subject only to Excepted Liens identified in clauses
(a) to (d) and (f) of the definition thereof, but subject to the provisos at the
end of such definition) on at least 80% of the total value of the Proved Oil and
Gas Properties evaluated in the Reserve Report most recently delivered prior to
the Fifth Amendment Effective Date.
 
 
6

--------------------------------------------------------------------------------

 
 
5.4           Consent of Second Lien Lenders.  The holders of the Second Lien
Notes shall have consented to this Fifth Amendment to the extent required by the
terms of the Intercreditor Agreement.
 
5.5           Opinions of Counsel.  The Administrative Agent shall have received
an opinion of (i) Latham & Watkins LLP, special counsel to the Borrower, in form
and substance reasonably acceptable to the Administrative Agent, and (ii) local
counsel in Texas and any other jurisdictions requested by the Administrative
Agent, in form and substance reasonably acceptable to the Administrative Agent.
 
5.6           No Default.  No Default or Event of Default shall have occurred
and be continuing as of the Fifth Amendment Effective Date.
 
5.7           Other Documents.  The Administrative Agent shall have received any
other document it reasonably requests.
 
The Administrative Agent shall notify the Borrower and the Lenders of the Fifth
Amendment Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to enter
into the Fifth Amendment shall not become effective unless each of the foregoing
conditions is satisfied (or waived pursuant to Section 12.02) at or prior to
2:00 p.m., New York City time, on April 30, 2012 (and, in the event such
conditions are not so satisfied or waived, the Fifth Amendment shall become null
and void).
 
Section 6.                  Representations and Warranties; Etc.  The Borrower
and each of the Guarantors hereby affirm:  (a) that as of the date of execution
and delivery of this Fifth Amendment, all of the representations and warranties
contained in each Loan Document to which the Borrower and Guarantors are a party
are true and correct in all material respects as though made on and as of the
Fifth Amendment Effective Date (unless made as of a specific earlier date, in
which case, was true as of such date); and (b) that, after giving effect to this
Fifth Amendment and to the transactions contemplated hereby, no Defaults exist
under the Loan Documents or will exist under the Loan Documents.
 
Section 7.                  Miscellaneous.
 
7.1           Confirmation.  The provisions of the Credit Agreement (as amended
by this Fifth Amendment) shall remain in full force and effect in accordance
with its terms following the effectiveness of this Fifth Amendment.
 
7.2           Ratification and Affirmation of Borrower and Guarantors.  Each of
the Guarantors and the Borrower hereby expressly (i) acknowledges the terms of
this Fifth Amendment, (ii) ratifies and affirms its obligations under the
Guaranty Agreement and the other Security Instruments to which it is a party,
(iii) acknowledges, renews and extends its continued liability under the
Guaranty Agreement and the other Security Instruments to which it is a party and
agrees that its guarantee under the Guaranty Agreement and the other Security
Instruments to which it is a party remains in full force and effect with respect
to the Indebtedness as amended hereby.
 
 
7

--------------------------------------------------------------------------------

 
 
7.3           Counterparts.  This Fifth Amendment may be executed by one or more
of the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Fifth Amendment by facsimile or other electronic transmission shall be effective
as delivery of a manually executed counterpart of this Fifth Amendment.
 
7.4           No Oral Agreement.  This written Fifth Amendment, the Credit
Agreement and the other Loan Documents executed in connection herewith and
therewith represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous, or unwritten oral agreements
of the parties.  There are no subsequent oral agreements between the parties.
 
7.5           Governing Law.  This Fifth Amendment (including, but not limited
to, the validity and enforceability hereof) shall be governed by, and construed
in accordance with, the laws of the state of New York.
 
[Remainder of Page Intentionally Left Blank.  Signature Pages Follow.]
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed effective as of the date first written above.
 
BORROWER:
ROSETTA RESOURCES INC.
          By:
/s/ John E. Hagale
  Name: John E. Hagale   Title:   Executive Vice President, Chief Financial
Officer and Treasurer

 
GUARANTORS:
ROSETTA RESOURCES OFFSHORE, LLC
     
ROSETTA RESOURCES HOLDINGS, LLC
     
ROSETTA RESOURCES OPERATING LP
 
By: Rosetta Resources Operating GP, LLC, its general partner
     
ROSETTA RESOURCES GATHERING LP
 
By:  Rosetta Resources Operating LP, its general partner
 
By: Rosetta Resources Operating GP, LLC, its general partner
     
ROSETTA RESOURCES OPERATING GP, LLC

 

  By:
/s/ John E. Hagale
  Name: John E. Hagale   Title:   Executive Vice President, Chief Financial
Officer and Treasurer

 
Signature Page – Fifth Amendment
1

--------------------------------------------------------------------------------

 
 
ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
       
By:
/s/ Scott Hodges
 
Name: Scott Hodges
 
Title:   Managing Director
   
LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION
       
By:
/s/ Scott Hodges
 
Name: Scott Hodges
 
Title:   Managing Director
       
BANK OF MONTREAL
       
By:
/s/ Kevin Utsey
 
Name: Kevin Utsey
 
Title:   Director
       
COMPASS BANK
       
By:
/s/ Ann Van Wagener
 
Name: Ann Van Wagener
 
Title:   Vice President
       
JPMORGAN CHASE BANK, N.A.
       
By:
/s/ Michael A. Kamauf
 
Name: Michael A. Kamauf
 
Title:   Vice President

 
Signature Page – Fifth Amendment
2

--------------------------------------------------------------------------------

 
 

 
UNION BANK, N.A.
       
By:
/s/ Paul E. Cornell
 
Name: Paul E. Cornell
 
Title:   Senior Vice President
       
BANK OF AMERICA, N.A.
       
By:
/s/ Sandra M. Serie
 
Name: Sandra M. Serie
 
Title:   Vice President
       
COMERICA BANK
       
By:
/s/ Jeff Treadway
 
Name: Jeff Treadway
 
Title:   Vice President
       
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
       
By:
/s/ Nupur Kumar
 
Name: Nupur Kumar
 
Title:   Vice President
       
By:
/s/ Michael Spaight
 
Name: Michael Spaight
 
Title:   Associate

 
Signature Page – Fifth Amendment
3

--------------------------------------------------------------------------------

 
 

 
THE ROYAL BANK OF CANADA
       
By:
/s/ Chris Benton
 
Name: Chris Benton
 
Title:   Authorized Signatory
       
U.S. BANK NATIONAL ASSOCIATION
       
By:
/s/ Bruce E. Hernandez
 
Name: Bruce E. Hernandez
 
Title:   Vice President
       
AMEGY BANK NATIONAL ASSOCIATION
       
By:
/s/ Kenneth R. Baston, III
 
Name: Kenneth R. Baston, III
 
Title:   Vice President
       
THE FROST NATIONAL BANK
       
By:
/s/ Andrew A. Merryman
 
Name: Andrew A. Merryman
 
Title:   Sr. Vice President
       
BOKF, NA DBA BANK OF TEXAS, solely as an Exiting Lender
       
By:
/s/ Mari Salazar
 
Name: Mari Salazar
 
Title:   Senior Vice President

 
Signature Page – Fifth Amendment
4

--------------------------------------------------------------------------------

 
 

 
BNP PARIBAS
       
By:
/s/ PJ De Filippis
 
Name: PJ De Filippis
 
Title:   Managing Director
       
By:
/s/ Michiel V.M. van der Voort
 
Name: Michiel V.M. van der Voort
 
Title:   Managing Director

 
Signature Page – Fifth Amendment
5

--------------------------------------------------------------------------------

 


Annex I
 
LIST OF MAXIMUM CREDIT AMOUNTS
 
Aggregate Maximum Credit Amounts
 
Name of Lender
 
Applicable Percentage
   
Maximum Credit
Amount
 
Wells Fargo Bank, National Association
    11.99 %   $ 89,900,000  
Bank of Montreal
    9.6 %   $ 72,000,000.00  
Compass Bank
    9.6 %   $ 72,000,000.00  
JPMorgan Chase Bank, N.A.
    9.6 %   $ 72,000,000.00  
Union Bank, N.A.
    9.6 %   $ 72,000,000.00  
Bank of America, N.A.
    8.0 %   $ 60,000,000.00  
Comerica Bank
    8.0 %   $ 60,000,000.00  
Credit Suisse AG, Cayman Islands Branch
    8.0 %   $ 60,000,000.00  
The Royal Bank of Canada
    8.0 %   $ 60,000,000.00  
U.S. Bank National Association
    8.0 %   $ 60,000,000.00  
Amegy Bank National Association
    4.8 %   $ 36,000,000.00  
The Frost National Bank
    4.8 %   $ 36,000,000.00  
BNP Paribas
    0.133 %   $ 100,000.00  
TOTAL
    100.0 %   $ 750,000,000.00  

 
 
Annex I

--------------------------------------------------------------------------------